Case 3:20-cv-03174-G-BN Document 22 Filed 11/16/20         Page 1 of 3 PageID 164



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




CHRISTIAN DIOR CONNER,                     )
TDCJ No. 2182539,                          )
                                           )
      Petitioner,                          )            CIVIL ACTION NO.
                                           )
VS.                                        )            3:20-CV-3174-G (BN)
                                           )
DIRECTOR, TDCJ-CID,                        )
                                           )
      Respondent.                          )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE
        AND DENYING A CERTIFICATE OF APPEALABILITY

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. See docket entry 11. No objections were filed. The

district court reviewed the proposed findings, conclusions, and recommendation for

plain error. Finding none, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

      After entry of the Findings, Conclusions, and Recommendation, the court

granted Petitioner leave to amend his petition. See docket entries 15, 17, 18. The

court therefore DENIES Petitioner’s motion for summary judgment (docket entry 4)

as moot.
 Case 3:20-cv-03174-G-BN Document 22 Filed 11/16/20           Page 2 of 3 PageID 165



      And, to the extent that a certificate of appealability is requested or necessary,

considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the court DENIES a certificate of appealability. The court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions,

and Recommendation filed in this case in support of its finding that Petitioner has

failed to show that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” or “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).*


      *
              Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended
effective on December 1, 2009, reads as follows:

      (a) Certificate of Appealability. The district court must issue or deny a
      certificate of appealability when it enters a final order adverse to the
      applicant. Before entering the final order, the court may direct the
      parties to submit arguments on whether a certificate should issue. If the
      court issues a certificate, the court must state the specific issue or issues
      that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the
      court denies a certificate, the parties may not appeal the denial but may
      seek a certificate from the court of appeals under Federal Rule of
      Appellate Procedure 22. A motion to reconsider a denial does not
      extend the time to appeal.

      (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs
      the time to appeal an order entered under these rules. A timely notice
      of appeal must be filed even if the district court issues a certificate of
      appealability.


                                          -2-
Case 3:20-cv-03174-G-BN Document 22 Filed 11/16/20   Page 3 of 3 PageID 166



     SO ORDERED.

November 16, 2020.

                                  ___________________________________
                                  A. JOE FISH
                                  Senior United States District Judge




                                   -3-
